             Case 2:16-cr-00164-RSM Document 237 Filed 05/15/20 Page 1 of 2




 1
                                                           The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                          CASE NO. CR16-164RSM
11                                                    ORDER
                                    Plaintiff,
12
                            v.
13
     BURRELL MICHAEL DE BOSE,
14
                                    Defendant.
15
16
17         THIS COURT having considered defendant’s Motion for Reduction of Sentence,
18 pursuant to 18 U.S.C. § 3582(c)(1)(A), and the Stipulation of the parties and for good cause
19 appearing, IT IS HEREBY ORDERED THAT:
20         1.       Pursuant to 18 U.S.C. 3582(c)(1)(A), if this Court determines that a reduction in
21 sentence is appropriate, this Court may “impose a term of . . . supervised release with or
22 without conditions that does not exceed the unserved portion of the original term of
23 imprisonment.”
24         2.       Pursuant to this authority, this Court reduces the defendant’s term of
25 imprisonment to time served, and imposes a new, additional term of supervised release to run
26 through the unserved portion of defendant’s original term of imprisonment, from the date of
27 his release to until his current calculated release date of August 7, 2021.
28

     Order                                                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. De Bose, CR16-164 RSM- 1                               SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:16-cr-00164-RSM Document 237 Filed 05/15/20 Page 2 of 2




 1         3.       The terms of such supervised release shall be the same as the terms of supervised
 2 release specified in the September 29, 2017, judgment and commitment order. In addition the
 3 following conditions shall apply during the increased period of supervised release directed by
 4 this order:
 5         i.       Defendant shall participate in location monitoring with Global Positioning
 6         Satellite technology through a mobile application or appropriate technology for that
 7         monitoring to be determined by the Probation Office.
 8         ii.      Defendant shall be restricted to his residence at all times, except for medical or
 9         other emergencies, or at the discretion of the Probation Officer.
10         iii.     During the period of supervised release, defendant shall comply with national,
11         state, and local public-health orders regarding COVID-19.
12         4.       The defendant shall be released from the institution with forty-eight hours of the
13 entry of this order.
14         Dated this 15th day of May, 2020.
15
16
17
18
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
     Prepared by:
23
24 /s/ Helen J. Brunner
   HELEN J. BRUNNER
25 Assistant United States Attorney
26
   /s/ Robert W. Goldsmith
27 ROBERT W. GOLDSMITH
28 Counsel for Burrell Michael De Bos

     Order                                                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. De Bose, CR16-164 RSM- 2                               SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
